FROM GRAFTON CIRCUIT COURT.
There is no pretence that there has been a determination of the plaintiff's title since the letting, or an eviction, either actual or constructive, by one having a title paramount to that of the plaintiff. It is not claimed that the letting took place, or that rent has been paid by the defendant, under a mistake or misapprehension of the state of the title, much less by reason of any misrepresentation or fraud on the part of the plaintiff. I think the defendant is estopped, in this action for the recovery of rent, to deny the plaintiff's title. See 6 Am. Law Rev. 1; Bigelow on Estoppel 372, et seq.